[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                    No. 05-12195                          APRIL 21, 2006
                              ________________________                  THOMAS K. KAHN
                                                                             CLERK
                           D. C. Docket No. 04-00188-CR-T-E

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                            versus

MARVIN THOMAS,

                                                          Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            _________________________

                                      (April 21, 2006)

Before BIRCH and CARNES, Circuit Judges, and TRAGER*, District Judge.

PER CURIAM:

       *
         Honorable David G. Trager, United States District Judge for the Eastern District of New
York, sitting by designation.
      This is Marvin Thomas’ appeal from his conviction and fifty-one month

sentence for violating 18 U.S.C. § 500 by negotiating stolen money orders.

Having studied the briefs and heard oral argument, we reject all three of his

contentions.

      The district court did not abuse its discretion by admitting evidence Thomas

committed the robbery that was the source of the stolen money orders he

negotiated. Thomas’ defense was that he did not know the money orders were

stolen, and the evidence that he was the one who stole them was highly relevant to

prove the knowledge element of the crime. As a result, admission of the evidence

did not violate Fed. R. Evid. 404(b).

      There was no error in the admission into evidence of statements Thomas

made during interrogation after he had refused to answer one particular question.

Despite having been informed of his rights under Miranda v. Arizona, 384 U.S.

436, 86 S. Ct. 1602 (1966), Thomas did not invoke his right to remain silent. The

refusal to answer a specific question is not tantamount to an invocation of rights as

to other questions. See United States v. Mikell, 102 F.3d 470, 477 (11th Cir.

1996).

      Finally, the district court judge did not either explicitly or implicitly treat

the guidelines as mandatory, nor is there any indication that he refused to consider

                                           2
the factors set out in 18 U.S.C § 3553(a). Our review of the sentencing transcript

convinces us that the judge was well aware of and considered the § 3553(a)

factors. See generally United States v. Scott, 426 F.3d 1324, 1329 (11th Cir.

2005).

      AFFIRMED.




                                         3